 

Exhibit 10.5

 

PHYSICIAN SHAREHOLDER AGREEMENT

 

This PHYSICIAN SHAREHOLDER AGREEMENT (this “Agreement”), dated as of May 10,
2019, is granted and delivered by Thomas Lam, M.D. (“Shareholder”), a physician
licensed under the laws of the State of California (the “State”), in favor of
Network Medical Management, Inc. a California corporation (“Manager”), and
Apollo Medical Holdings, Inc., a Delaware corporation (“Apollo”), and for the
benefit of AP-AMH Medical Corporation, a California professional medical
corporation (“Practice”). Capitalized terms used herein and not otherwise
defined shall have the meanings given such terms in the Management Agreement (as
defined below).

 

BACKGROUND STATEMENT

 

A.           Practice is a professional entity organized under the laws of the
State to provide professional medical services. Shareholder is the legal and
beneficial owner of one hundred percent (100%) of the issued and outstanding
stock in Practice (the “Shares”). Practice has entered into that certain
Administrative Services Agreement dated as of the date hereof by and between
Practice and Manager (as amended or restated from time to time, the “Management
Agreement”), pursuant to which Manager provides exclusive management and
administrative services to Practice.

 

B.           As the majority shareholder of Practice, Shareholder will
substantially benefit from Manager’s performance under the Management Agreement,
including Manager’s or Apollo’s ability to extend credit to the Practice, and
has the ability to impact Practice’s compliance with certain terms of the
Management Agreement. The purpose of this Agreement is to memorialize the
agreement of Shareholder to act in accordance with the Management Agreement, and
to the extent of Shareholder’s personal authority, refrain from any action or
inaction that would result in a breach by Practice of its obligations under the
Management Agreement.

 

C.           Pursuant to the Management Agreement, Manager has the exclusive
right to provide management and administrative services to Practice. Manager has
expended, and will continue to expend, significant resources, and has undertaken
significant obligations, and will continue to incur significant obligations, to
be in a position to perform its obligations under the Management Agreement. In
consideration of such services, Practice has entered into certain covenants
under the Management Agreement that assure Manager the exclusive right to
provide management and administrative services to Practice.

 

D.           Apollo, as the sole shareholder of Manager, has the authority to
cause Manager to enter into the Management Agreement. In light of the
substantial benefits flowing directly to Practice and indirectly to Shareholder
from Manager’s performance of the Management Agreement, it is a condition to
Apollo’s causing Manager to enter into the Management Agreement that Shareholder
execute and deliver this Agreement. Apollo and Manager are relying on this
Agreement in their decision for Manager to enter into the Management Agreement
and Manager would not enter into the Management Agreement without this
Agreement.

 



 

 

 

E.           Apollo is loaning money to Practice pursuant to (i) a Loan
Agreement between Apollo and Practice, dated on or about the date hereof (as
amended or restated from time to time, the “Loan Agreement”), (ii) a Security
Agreement made by Practice in favor of Apollo, dated on or about the date hereof
(as amended or restated from time to time, the “Security Agreement”), and (iii)
a Secured Promissory Note made by Practice in favor of Apollo, dated on or about
the date hereof (as amended or restated from time to time, the “Note” and,
collectively with the Loan Agreement and Security Agreement, the “Loan
Documents”). Apollo has required this Agreement to be executed as a condition to
entering into the Loan Documents. The proceeds of Apollo’s loans to Practice
will provide substantial benefits and assistance to Practice and to Manager in
the performance of Manager’s obligations under the Management Agreement,
including Manager’s obligation to extend credit to the Practice; consequently,
Shareholder will receive substantial benefits from Apollo’s loans to Practice.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and to induce Apollo to cause
Manager to enter into the Management Agreement with Practice and Apollo to make
loans to Practice, Shareholder hereby agrees as follows:

 

ARTICLE I
SHAREHOLDER COVENANTS

 

1.1         Compliance with Management Agreement and Loan Documents.

 

1.1.1           Without limiting any other obligation of Shareholder hereunder
or of Practice under the Management Agreement, during the term of the Management
Agreement, Shareholder shall not take any action, or fail to take any action, in
his or her capacity as a shareholder, director or officer of Practice, that
would cause Practice to breach the Management Agreement or any of the Loan
Documents to which Practice is a party.

 

1.1.2           Whenever the Management Agreement requires Manager and Practice
to agree on the amount of the management fees payable by Practice under the
Management Agreement, Shareholder shall use his or her best efforts to cause
Practice to negotiate in good faith and to reach an agreement on the amount of
such management fees.

 

1.1.3           Shareholder agrees to be responsible for all damages suffered by
Manager due to the affirmative actions or intentional omissions by Shareholder
that result in a breach by Practice of its obligations under the Management
Agreement or any Loan Document (such that the breach would not have occurred but
for Shareholder’s affirmative action or intentional omission in connection
therewith).

 



 - 2 - 

 

 

1.2          Issuance, Transfer of Shares. Except as otherwise provided herein
or in the Loan Documents, neither the Shareholder nor his estate, heirs or
devisees shall sell, assign, transfer, gift, pledge, hypothecate, encumber or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, any or all of the Shares which the Shareholder now owns or may
hereafter acquire. In addition, the Shareholder shall not cause Practice to
authorize, approve or declare any dividend or other distribution with respect to
the Shares. In furtherance of the foregoing, concurrently with the execution
hereof, Shareholder agrees to place a restrictive legend on any certificates
representing Shares that reads substantially as follows:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE, AND THE TRANSFER THEREOF, ARE
SUBJECT TO THE PROVISIONS OF A PHYSICIAN SHAREHOLDER AGREEMENT IN FAVOR OF
APOLLO MEDICAL HOLDINGS, INC. AND NETWORK MEDICAL MANAGEMENT, INC., DATED AS OF
MAY 10, 2019 (A COPY OF WHICH IS ON FILE IN, AND MAY BE EXAMINED AT, THE
PRINCIPAL OFFICE OF THE CORPORATION), AND NO TRANSFER OF THE SHARES REPRESENTED
HEREBY OR OF SHARES ISSUED IN EXCHANGE THEREFOR SHALL BE VALID OR EFFECTIVE
UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH AGREEMENT SHALL HAVE BEEN
FULFILLED.”

 

1.3          Obligations Concerning Certain Actions.

 

1.3.1           The Shareholder and Practice shall provide written notice (the
“Notice”) to Apollo of any vote or action (an “Action”) to be taken at any time
or from time-to-time by the Shareholder in his capacity as Practice’s sole
shareholder or as its sole director with respect to any of the matters set forth
below:

 

(a)               The lease, sale, exchange, transfer, mortgage or other
assignment or disposal of all or substantially all of Practice’s assets;

 

(b)              The merger, consolidation, or reorganization of Practice;

 

(c)               The issuance of any shares of Practice’s stock or any warrant,
option, right or other security convertible into or exchangeable for capital
stock of Practice, or the creation of any new class or series of stock;

 

(d)              The sale, exchange, transfer, mortgage or other assignment or
disposal of any of the Shares;

 

(e)               The adoption, amendment, restatement, repeal or modification
of this Agreement, the Articles of Incorporation and/or the Bylaws of Practice;

 

(f)               The formation of any subsidiaries, joint ventures, or other
entities by Practice or in which Practice has an equity or debt interest;

 

(g)              Any action related to the amendment, modification or
termination of any agreements with Apollo and/or Manager (or any successor);

 

(h)              Any action concerning legal matters or the management of
financial affairs or resources of Practice;

 



 - 3 - 

 

 

(i)               The delegation of any authority with respect to the affairs of
Practice by the Shareholder to any other person or entity;

 

(j)               The nomination or election of any person other than the
Shareholder to Practice’s Board of Directors;

 

(k)              Except in connection with the Loan Documents, incurrence of
extraordinary indebtedness (other than indebtedness incurred with respect to
normal accounts payable or otherwise in the ordinary course of business) by
Practice in excess of Five Thousand Dollars ($5,000), whether as a demand or
term loan, a line of credit, or other form of short-term or long-term debt;

 

(l)               Except in connection with the Loan Documents, entry into any
material agreement pertaining to the business of Practice;

 

(m)             Liquidation or dissolution of Practice; and/or

 

(n)              Entry into any agreement with any other person or entity to do
any of the foregoing.

 

1.3.2           No Action Permitted During the Notice Period. The Notice shall
be given by the Shareholder at least thirty (30) days prior to taking any
Action; provided that, if the Shareholder is required by law to act prior to the
expiration of such 30-day period, the Shareholder shall give such written notice
to Apollo as early as possible prior to the time that the Shareholder is
required to act (such 30-day period, or less if required by law, is referred to
as the “Notice Period”). During the Notice Period, the Shareholder shall not
take or ratify the Action described in the Notice.

 

1.3.3           Notice Requirements. The Notice shall include a description of
the contemplated Action and copies of all relevant documents and materials.
Within ten (10) days after Apollo’s receipt of the Notice, Apollo may reasonably
request additional documentation and materials related to the contemplated vote
or action, and the Shareholder shall promptly provide the same to the requesting
party; provided that, unless otherwise required by law, the Notice Period shall
be extended by the number of days between the date of any request for additional
documentation and the date such additional documentation is delivered to the
requesting party.

 

1.3.4           Action Taken in Contravention is Null and Void. Any Action taken
by the Shareholder or Practice in contravention of the Shareholder’s obligations
to provide the Notice or to refrain from taking an Action within the Notice
Period, shall be null and void and of no force or effect to the extent permitted
by applicable law.

 

1.4          General.

 

1.4.1           Shareholder agrees that his obligations hereunder are absolute
and unconditional, and such obligations shall not be discharged, limited or
otherwise affected by (i) any amendment, modification, supplement to, discharge
or waiver of any provisions of the Management Agreement or Loan Documents or
(ii) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense available to Practice or Shareholder.

 



 - 4 - 

 

 

1.4.2           No obligation of Shareholder hereunder shall be discharged other
than by complete performance of such obligation.

 

1.4.3           Shareholder agrees that, pursuant to this Agreement, Shareholder
shall deliver to Apollo, for Apollo to hold for the term of this Agreement, (i)
an undated and signed irrevocable stock power with regard to its stock in
Practice, (ii) an undated and signed resignation of Shareholder’s position as
officer and/or director, as applicable, of Practice, and (iii) Shareholder’s
stock certificate in Practice.

 

1.4.4           Shareholder shall maintain Shareholder’s license to practice
medicine in the State, and Shareholder shall notify Apollo immediately upon the
loss of such licensure or the commencement of any proceeding or action that may
result in the loss of such licensure.

 

ARTICLE II
APOLLO’S ACQUISITION RIGHT

 

2.1          Apollo’s Acquisition Right.

 

(a)              In support and furtherance of Shareholder’s obligations under
this Agreement and for the consideration received herewith, Shareholder agrees
that at any time or from time to time during the term of this Agreement, Apollo
may designate a third party who is permitted under California law to be a
shareholder of Practice (a “Permitted Transferee”) with the right (the
“Acquisition Right”) (a) to acquire Shareholder’s Shares for a purchase price of
$100.00, or (b) to acquire from Practice, for a purchase price of $100.00, a
number of equity interests in Practice that, if issued to the Permitted
Transferee, would result in such Permitted Transferee’s holding a 51% ownership
interest in Practice (the “Share Transfer”).

 

(b)              The Acquisition Right shall be exercisable by Apollo by
delivering written notice of such exercise and payment to Shareholder or
Practice, as applicable, and upon exercise, Shareholder shall be obligated to
assign and transfer the Shares or to cause Practice to issue new equity
interests (as applicable), free and clear of all liens, encumbrances, claims of
third parties, security interests, mortgages, pledges, agreements, options and
rights of others of any kind whatsoever, whether or not filed, recorded or
perfected. In furtherance of the foregoing, at any time an “Event of Default” is
in existence under the Loan Documents, Apollo shall have the right to exercise
its Acquisition Right in favor of a Permitted Transferee approved by Apollo. On
or before the Share Transfer, the Shareholder shall execute all such
documentation, if any, required or convenient to transfer and convey all of the
Shareholder’s right, title and interest in and to the Shares.

 

ARTICLE III
GENERAL

 

3.1          Term. This Agreement shall remain in full force and effect until
such time as Shareholder no longer holds an ownership interest in any capital
stock or other equity interests of Practice.

 



 - 5 - 

 

 

3.2          Arbitration. Any dispute hereunder shall be settled exclusively by
binding arbitration before a single arbitrator in accordance with the Rules of
Procedure for Arbitration of the American Health Lawyers Association (AHLA)
Alternative Dispute Resolution Service, and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. Such
arbitration shall occur in the city where Practice is located within sixty (60)
days after a party gives notice to the other party of its election to trigger
this arbitration clause. The arbitrator shall be chosen in accordance with the
rules of the AHLA Alternative Dispute Resolution Service then in effect. If the
AHLA Alternative Dispute Resolution Service is no longer in effect, then the
arbitration shall be conducted as set out above by the American Arbitration
Association in accordance with the Commercial Rules of the American Arbitration
Association then in effect. The arbitrator may award attorneys’ fees and costs
to the prevailing party. The parties shall share the costs of the arbitrator
equally between them. Each party shall bear its own expenses of preparation for
and participation in arbitration. The statute of limitations applicable to any
claim shall be determined as if such claim were being asserted in the State
where Practice is located, and such statute of limitations shall apply to
preclude arbitration of any claim hereunder not brought within the applicable
limitation period. Notwithstanding anything herein to the contrary, the parties
reserve the right to proceed at any time in any court having jurisdiction or by
self-help to exercise or prosecute the following remedies, as applicable: (i)
all rights of self-help, including peaceful occupation of real property and
collection of rents, set off, and peaceful possession of personal property, (ii)
pre-judgment garnishment or attachment of property, (iii) a preliminary
injunction or temporary restraining order to preserve the status quo or to
enforce a party’s rights under any provision set forth herein, and (iv) when
applicable, a judgment by confession of judgment. Preservation of these remedies
does not limit the power of the arbitrator to grant similar remedies that may be
requested by a party in a dispute. The agreement to arbitrate set forth in this
Section may only be enforced by the parties to this Agreement and their
permitted successors and assigns, shall survive the termination or breach of
this Agreement, and shall be construed pursuant to and governed by the
provisions of the Federal Arbitration Act, 9 U.S.C. §1, et seq.

 

3.3          Waiver of Jury Trial. To the fullest extent permitted by law, the
parties hereby waive the right to trial by jury.

 

3.4          Entire Agreement. This Agreement expresses the entire agreement
between the parties hereto regarding the subject matter hereof and supersedes
any prior or contemporaneous written or oral understanding or agreement.

 

3.5          Legal Events. If any law is adopted or amended or any rule or
regulation is published for public comment, promulgated or modified, any
administrative ruling, advisory opinion or judicial interpretation in any
jurisdiction is issued or modified or any court or administrative tribunal in
any jurisdiction issues any decision, judgment, order or interpretation, which,
in the reasonable judgment of one party draws into question the terms of this
Agreement in a manner that may materially and adversely affect a party’s or any
party’s affiliate’s licensure, accreditation, certification, or ability to bill,
to claim, to present a bill or claim, or to receive payment or reimbursement
from any payor or that may subject such party to a substantial risk of
prosecution or civil monetary penalty, then the parties shall modify this
Agreement to the minimum extent necessary to eliminate the illegal or
unenforceable aspects hereof, while remaining consistent with the intent of this
Agreement in its original form.

 



 - 6 - 

 

 

3.6          Amendments; Waivers. No amendment, modification, or waiver of any
provision of this Agreement shall be binding unless in writing and signed by the
party against whom the operation of such amendment, modification, or waiver is
sought to the enforced. No delay in the exercise of any right shall be deemed a
waiver thereof, and no waiver of a right or remedy in a particular instance
shall constitute a waiver of such right or remedy generally. In addition, this
Agreement shall not be amended, terminated, supplemented or superseded without
the prior written consent of Apollo’s Board of Directors.

 

3.7          Waiver. A waiver of any breach on any one occasion shall not
constitute a waiver of any other or subsequent breach whether of like or
different nature. No delay or failure by any party to insist upon the strict
performance of any term of this Agreement, or to exercise any right or remedy
available upon any breach of this Agreement, shall operate as a waiver thereof,
and no single or partial exercise of any right or remedy under this Agreement
shall preclude other or further exercise thereof or the exercise of any other
right, power or privilege. No course of dealing between the parties shall be
effective to change, modify or discharge any provision of this Agreement or to
constitute a waiver of any default hereunder.

 

3.8          Assignment. Neither Practice nor Shareholder shall assign this
Agreement or any of its rights or obligations under this Agreement without the
prior written consent of Apollo. Each of Apollo and Manager shall have a right
to assign this Agreement in connection with a transfer of all or substantially
all of such party’s business, whether by sale, merger or otherwise. Shareholder
specifically agrees that Manager shall have the right to perform its obligations
hereunder through any affiliate without Shareholder’s consent.

 

3.9          Successors and Assigns. All of the provisions herein contained
shall be binding upon and inure to the benefit of the heirs, successors and
permitted assigns of the parties hereto to the same extent as if such heirs,
successors and permitted assigns were in each case named as a party to this
Agreement.

 

3.10        Severability. If any provision contained in this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained therein, except as
otherwise expressly provided in this Agreement. The parties hereto agree that if
a court determines that any of the covenants contained herein is unreasonable,
void or invalid for any reason whatsoever, then such covenant shall be modified
as the court, or jury if applicable, shall determine to be fair and reasonable,
IT BEING THE INTENT OF THE PARTIES HERETO TO BE SUBJECT TO AN AGREEMENT FOR THE
NECESSARY PROTECTION OF THE LEGITIMATE INTERESTS OF APOLLO AND MANAGER, WHICH IS
NOT UNDULY HARSH IN CURTAILING THE LEGITIMATE RIGHTS OF SHAREHOLDER. Shareholder
acknowledges and agrees that the provisions herein do not deprive him/her of the
ability to find employment and maintain a reasonable personal income.

 

3.11        Covenants Independent. The covenants contained herein shall be
construed as independent agreements and the existence of any claim which
Shareholder may have against Apollo and/or Manager will not constitute a defense
to the enforcement by Apollo and/or Manager by injunctive relief or otherwise,
of the provisions contained herein.

 



 - 7 - 

 

 

3.12        Notices. Any notices required or permitted to be given under this
Agreement shall be given in writing to each other party and shall be deemed to
be given (i) if deposited in the United States mail, postage prepaid, certified
mail, return receipt requested, on the third (3rd) day following mailing or (ii)
if deposited with a commercial overnight delivery service, on the day following
deposit. Notice shall be addressed to the recipient at the address set forth
below, or such other address or addresses as Party may designate from time to
time by notice satisfactory under this section:

 

To Shareholder:

 

Thomas Lam, M.D.
1668 S. Garfield Ave., 2nd Floor
Alhambra, CA 91801

To Practice:

 

AP-AMH Medical Corporation
1668 S. Garfield Ave., 2nd Floor
Alhambra, CA 91801

   

To Apollo:

 

Apollo Medical Holdings, Inc.
1668 S. Garfield Ave., 2nd Floor
Alhambra, CA 91801

To Manager:

 

Network Medical Management, Inc.
1668 S. Garfield Ave., 2nd Floor
Alhambra, CA 91801

 

3.13        Further Assurances. At any time and from time to time, each party
agrees, without further consideration, to take such actions and to execute and
deliver such documents as may be necessary to effectuate the purposes of this
Agreement.

 

3.14        Captions. The paragraph captions contained in this Agreement are
inserted only as a matter of convenience of reference and in no way define,
limit or describe the scope of this Agreement, nor the intent of any provision
thereof.

 

3.15        Counterparts. This Agreement may be executed simultaneously in two
or more counterparts each of which shall be deemed an original, and all of
which, when taken together, constitute one and the same document. The signature
of any party to any counterpart shall be deemed a signature to, and may be
appended to, any other counterpart. Signatures transmitted by facsimile
transmission or electronically shall be deemed originals for this purpose.

 

3.16        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State.

 

3.17        Construction. Notwithstanding the general rules of construction,
both parties were given an equal opportunity to negotiate the terms and
conditions of this Agreement and agree that the identity of the drafter of this
Agreement is not relevant to any interpretation of the terms and conditions of
this Agreement.

 

3.18        Number and Gender. In this Agreement, the masculine, feminine or
neuter gender, and the singular or plural number, shall each be deemed to
include the other, whenever the context so requires.

 



 - 8 - 

 

 

3.19        Spousal Consent. Shareholder shall cause his or her spouse to
execute an Adoption, Ratification and Consent of Spouse, substantially in the
form of Exhibit A attached hereto, signifying such spouse’s consent to this
Agreement and such spouse’s agreement that any rights that such spouse may have,
as a result of a community property or other interest in the Shares, shall be
subject to the provisions of this Agreement. It is intended by this Agreement
that Shareholder shall subject his or her entire interest in the Shares to the
terms of this Agreement, irrespective of any community property or other
interest of his or her spouse. The provisions of this Section shall survive the
termination of this Agreement.

 

IN WITNESS WHEREOF, Shareholder has executed this Agreement as of the date and
year first above written.

 



 

“Shareholder”:        /s/ Thomas Lam, M.D.   THOMAS LAM, M.D.  

 

ACCEPTED AND AGREED

as of the date first above written:

 

“Apollo”:   “Manager”:         APOLLO MEDICAL HOLDINGS, INC.   NETWORK MEDICAL
MANAGEMENT, INC.           By: /s/ Mitchell Kitayama   By: /s/ Mitchell Kitayama
Name:  Mitchell Kitayama   Name:  Mitchell Kitayama Title:  Independent
Committee Director   Title:  Independent Committee Director

 

By: /s/ Eric Chin   By: /s/ Eric Chin Name: Eric Chin   Name: Eric Chin Title:
Chief Financial Officer   Title: Chief Financial Officer



 

“Practice”:                 AP-AMH MEDICAL CORPORATION               By:  /s/
Thomas Lam, M.D.       Name:  Thomas Lam, M.D.       Title:  Chief Executive
Officer      

 



 - 9 - 

 

 

Exhibit A

 

ADOPTION, RATIFICATION AND CONSENT
OF SPOUSE

 

1.I am the spouse of Thomas Lam, M.D., and do hereby certify that I have
carefully read the foregoing Physician Shareholder Agreement attached hereto
(the "Agreement") relating to the shares of capital stock of AP-AMH Medical
Corporation, a California professional corporation, owned by my spouse (the
"Shares").

 

2.I am aware that, under to the terms of the Agreement, my spouse agrees to sell
and have fixed the value and terms of any sale of all of his shares of AP-AMH
Medical Corporation, including any community property interest I may have
therein.

 

3.I understand the meaning and effect of the Agreement, and I fully and freely
consent to, approve, and join in the purpose of such Agreement. I do hereby
subject, to the terms of the Agreement, any community property interest I may
have in the Shares, and I promise and agree to execute any and all instruments
and to do any and all things necessary or proper to accomplish the purposes set
forth in the Agreement. In consideration of the benefits to me, I hereby agree
to be bound by the terms and conditions of the Agreement, as surviving spouse,
heir, devisee, or legatee in the event that I survive my spouse.

 

4.I hereby agree that my spouse is the manager of the Shares subject to the
Agreement.

 

5.I acknowledge that my execution of this Adoption, Ratification and Consent of
Spouse will affect (i) my ability to dispose of any community interest I may
have in the Shares at my death, and (ii) my succession to said interest in the
Shares. I direct that the residuary clause of each of my wills shall not be
deemed to apply to my community property interest, if any, in the Shares.

 

6.I HAVE BEEN ADVISED TO SEEK INDEPENDENT LEGAL REPRESENTATION TO ADVISE ME OF
MY INTERESTS AND RIGHTS, IF ANY, IN SUCH SHARES AND ACKNOWLEDGE THAT I HAVE HAD
THE OPPORTUNITY TO SEEK SUCH INDEPENDENT LEGAL COUNSEL.

 

Executed at Los Angeles County, California.

 

Spouse of Thomas Lam, M.D.:

 

Sign Name:           Print Name:           Date:    

 



 - 10 - 

 